DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “GENERATE AN ANALYSIS MAP THAT IS USED TO MAKE AN ANALYSIS WITH REGARD TO THE ROTATING EXCITATION WAVE IN A BIOLOGICAL TISSUE THAT ACTS IN RESPONSE TO EXCITATION CAUSED BY PROPAGATION OF THE EXCITATION WAVE IN THE TISSUE.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a phase variance value calculator (generic place holder) configured to calculate a phase variance value indicating a degree of variance of a phase in a surrounding of each position in the biological tissue, based on phase values of the excitation wave at respective positions in the biological tissue (functional language)”  and “an analysis map generator (generic placeholder) configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions (functional language)”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, claim limitation “a phase variance value calculator  configured to calculate a phase variance value indicating a degree of variance of a phase in a surrounding of each position in the biological tissue, based on phase values of the excitation wave at respective positions in the biological tissue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states “The analysis map generating device 20 includes a phase variance calculator 30 configured to obtain the input of the phase of the excitation wave at respective positions (locations) in the biological tissue and calculate phase variance values at the respective positions (locations)” [0035], but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a reception portion” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similarly,  claim limitation ““an analysis map generator configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. In Particular, the specification states “an analysis map generator 40 configured to generate an analysis map, based on a times series of the phase variance values at the respective positions (locations) calculated by the phase variance calculator 30” [0035], but there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a reception portion” is not an adequate structure for performing the above claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Dependent claims 2-6 are also rejected 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.
112, second paragraph because of their dependencies to claim 1.
Further, Claim 6 recites, “ wherein the phase variance value is calculated according to Expression (1) given below: [Math. 1]”. It is not clear what is meant by the term “[Math. 1]”. Therefore, this feature renders the claim vague and indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, As described above, the disclosure does not provide adequate structure to perform the claimed function(s) “a phase variance value calculator configured to calculate a phase variance value indicating a degree of variance of a phase in a surrounding of each position in the biological tissue, based on phase values of the excitation wave at respective positions in the biological tissue and an analysis map generator configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions”. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention.
 	Dependent claims 2-6 are also rejected 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.
112, first paragraph because of their dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reason:
The claim recites a “a program … comprising: a step of…..”, which is directed to the program itself, not a process occurring as a result of executing the program, not a machine programmed to operate in accordance with the program not a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, it’s non-statutory under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salcudean (US 20160213341, hereinafter “Salcud”), and further in view of Waki (US 20150279025, hereinafter “Waki”).
Regarding claim 1, Salcud discloses,
 	“An analysis map generating device (CT projection acquisition utilizing CT shown in Figs. 1a and 1b) configured to generate an analysis map used to make an analysis with regard to rotating excitation wave in a biological tissue (an X-ray source 210 rotates along a circular trajectory 11 and images a cylindrical region 12 containing a patient 13 lying on a table 14, Para. [0036]) that acts in response to excitation caused by propagation of excitation wave in the tissue (an external exciter 220 is used as a vibration source for elastography imaging. The excitation waves, denoted by lines 222, created by the external exciter 220 propagate through the tissue of the patient 13, Para. [0042] and also, see abstract), the analysis map generating device comprising: a phase variance value calculator configured to calculate a phase variance value indicating a degree of variance of a phase in a surrounding of each position in the biological tissue (A specific case of such a choice T=kTS, k=4 is illustrated in FIGS. 2a and 2b, where NCT=48 and Nviews=12. In FIG. 2b, the projections that are sampled for this case between time t=2T and time t=3T are illustrated as the dots 124a, 124b, 124c, 124d along the linear graph 126 of the projection angle, acquired at sampling instances that correspond to the different phases 125a, 125b, 125c, 125d of the exciter amplitude, Paras. [0047]-[0054]), based on phase values of the excitation wave at respective positions in the biological tissue (In FIG. 2a, the projections acquired at these samples t=4TS=T, t=8TS=2T, . . . , t=48TS=12T correspond respectively to projections acquired with the source 210 being located at directions 111a, t=T, θ=30°, 111b, t=2T, θ=60°, 111c, t=3T, θ=90°, 111d, t=4T, θ=120°, 111e, t=5T, θ=150°, . . . 111l, t=12T, θ=360°, for which the tissue being imaged is in the same deformation state corresponding to e(0), because the time difference between consecutive projections is equal to the period T of the exciter amplitude, Paras. [0047]-[0054]).”
	However, Salcud does not explicitly discloses, “an analysis map generator configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions.”
	In a similar field of endeavor, Waki discloses, “an analysis map generator configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions (As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes an ultrasound probe 12 used while being made to abut on a diagnosing object 10, a transmitting unit 14 configured to repeatedly transmit ultrasonic waves to the diagnosing object 10 through the ultrasound probe 12 at a time interval, a receiving unit 20 configured to receive time-series reflected echo signals generated at the diagnosing object 10…..The receiving unit 20 has a function of receiving time-series reflected echo signals generated from the diagnosing object 10 through the ultrasound probe 12 and amplifying the received reflected echo signals with a predetermined gain to generate an RF signal, Paras. [0019]-[0022]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Salcud by specifically providing an analysis map generator configured to generate the analysis map, based on a time series of at least part of the phase variance values at the respective positions, as taught by Waki for the purpose of providing an ultrasonic diagnosis apparatus which can display a temporal variation image based on temporal variation of elasticity information and an image display method (Para. [0006]).
	Regarding claim 2, the combination of Salcud and Waki discloses everything claimed as applied above (see claim 1), further Waki discloses, “ wherein the analysis map generator generates the analysis map, based on time accumulation of the phase variance values at the respective positions (As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes an ultrasound probe 12 used while being made to abut on a diagnosing object 10, a transmitting unit 14 configured to repeatedly transmit ultrasonic waves to the diagnosing object 10 through the ultrasound probe 12 at a time interval, a receiving unit 20 configured to receive time-series reflected echo signals generated at the diagnosing object 10…..The receiving unit 20 has a function of receiving time-series reflected echo signals generated from the diagnosing object 10 through the ultrasound probe 12 and amplifying the received reflected echo signals with a predetermined gain to generate an RF signal, Paras. [0019]-[0022]).”
	Regarding claim 3, the combination of Salcud and Waki discloses everything claimed as applied above (see claim 1), however Salcud does not discloses, “wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are equal to or larger than a predetermined value, among the phase variance values at the respective positions.”
	In a similar field of endeavor, Waki discloses, “wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are equal to or larger than a predetermined value, among the phase variance values at the respective positions (at the measurement points (X1, Y1), the difference D1 between the upper limit value and the lower limit value of the ratio of the elasticity information is smaller than the predefined threshold Th1, and variation of the ratio of the elasticity information is small. The temporal variation calculating unit 62 calculates that the measurement points (X1, Y1) are measurement points at which temporal variation is small. At the measurement points (X2, Y2), the difference D1 between the upper limit value and the lower limit value of the ratio of the elasticity information is greater than the predefined threshold Th1, and variation of the ratio of the elasticity information is great).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Salcud by specifically providing wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are equal to or larger than a predetermined value, among the phase variance values at the respective positions, as taught by Waki for the purpose of providing an ultrasonic diagnosis apparatus which can display a temporal variation image based on temporal variation of elasticity information and an image display method (Para. [0006]).
 	Regarding claim 5, the combination of Salcud and Waki discloses everything claimed as applied above (see claim 1), however Salcud does not discloses, “wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are smaller than a predetermined value, among the phase variance values at the respective positions.”
	In a similar field of endeavor, Waki discloses, “wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are smaller than a predetermined value, among the phase variance values at the respective positions (at the measurement points (X1, Y1), the difference D1 between the upper limit value and the lower limit value of the ratio of the elasticity information is smaller than the predefined threshold Th1, and variation of the ratio of the elasticity information is small. The temporal variation calculating unit 62 calculates that the measurement points (X1, Y1) are measurement points at which temporal variation is small. At the measurement points (X2, Y2), the difference D1 between the upper limit value and the lower limit value of the ratio of the elasticity information is greater than the predefined threshold Th1, and variation of the ratio of the elasticity information is great).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Salcud by specifically providing wherein the analysis map generator generates the analysis map, based on time accumulation of phase variance values that are smaller than a predetermined value, among the phase variance values at the respective positions, as taught by Waki for the purpose of providing an ultrasonic diagnosis apparatus which can display a temporal variation image based on temporal variation of elasticity information and an image display method (Para. [0006]).
	Regarding claim 6, patentable weight has not given for this claim, because there is no formula or expression is provided in this claim. 
Regarding claim 7, Salcud discloses,
 	“A program that causes a computer to serve as an analysis map generating device (CT projection acquisition utilizing CT shown in Figs. 1a and 1b) configured to generate an analysis map used to make an analysis with regard to rotating excitation wave in a biological tissue (an X-ray source 210 rotates along a circular trajectory 11 and images a cylindrical region 12 containing a patient 13 lying on a table 14, Para. [0036]) that acts in response to excitation caused by propagation of excitation wave in the tissue (an external exciter 220 is used as a vibration source for elastography imaging. The excitation waves, denoted by lines 222, created by the external exciter 220 propagate through the tissue of the patient 13, Para. [0042] and also, see abstract), the program comprising: a step of calculating a phase variance value indicating a degree of variance of a phase in a surrounding of each position in the biological tissue (A specific case of such a choice T=kTS, k=4 is illustrated in FIGS. 2a and 2b, where NCT=48 and Nviews=12. In FIG. 2b, the projections that are sampled for this case between time t=2T and time t=3T are illustrated as the dots 124a, 124b, 124c, 124d along the linear graph 126 of the projection angle, acquired at sampling instances that correspond to the different phases 125a, 125b, 125c, 125d of the exciter amplitude, Paras. [0047]-[0054]), based on phase values of the excitation wave at respective positions in the biological tissue (In FIG. 2a, the projections acquired at these samples t=4TS=T, t=8TS=2T, . . . , t=48TS=12T correspond respectively to projections acquired with the source 210 being located at directions 111a, t=T, θ=30°, 111b, t=2T, θ=60°, 111c, t=3T, θ=90°, 111d, t=4T, θ=120°, 111e, t=5T, θ=150°, . . . 111l, t=12T, θ=360°, for which the tissue being imaged is in the same deformation state corresponding to e(0), because the time difference between consecutive projections is equal to the period T of the exciter amplitude, Paras. [0047]-[0054]).”
	However, Salcud does not explicitly discloses, “ a step of generating the analysis map, based on a time series of at least part of the phase variance values at the respective positions.”
	In a similar field of endeavor, Waki discloses, “ a step of generating the analysis map, based on a time series of at least part of the phase variance values at the respective positions (As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes an ultrasound probe 12 used while being made to abut on a diagnosing object 10, a transmitting unit 14 configured to repeatedly transmit ultrasonic waves to the diagnosing object 10 through the ultrasound probe 12 at a time interval, a receiving unit 20 configured to receive time-series reflected echo signals generated at the diagnosing object 10…..The receiving unit 20 has a function of receiving time-series reflected echo signals generated from the diagnosing object 10 through the ultrasound probe 12 and amplifying the received reflected echo signals with a predetermined gain to generate an RF signal, Paras. [0019]-[0022]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Salcud by specifically providing  a step of generating the analysis map, based on a time series of at least part of the phase variance values at the respective positions, as taught by Waki for the purpose of providing an ultrasonic diagnosis apparatus which can display a temporal variation image based on temporal variation of elasticity information and an image display method (Para. [0006]).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Salcud and Waki, whether taken alone or in combination, do not teach or suggest the following novel features: 
“wherein the analysis map generator generates the analysis map, based on time accumulation of binarized values obtained by binarizing the phase variance values at the respective positions by using a predetermined value”, in combination with the other limitations in claim 1.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20150302605: The invention is related to a medical image diagnosis apparatus including an image collection system that collects first dynamic images extending over a first period and a display control circuit that uses the first dynamic images and time information related to an image corresponding to a first predetermined time phase in the first period to simultaneously display the first dynamic images, the first predetermined time phase, and a relationship of the image currently displayed with a time phase in the first period at least in a predetermined period going back from the predetermined time phase in a monitor.
	US 20150201905:  The invention is related to acoustic radiation force impulse (ARFI) scanning uses a swept focus in transmit. Using a changing delay or phase profile across the array during the generation of the ARFI pulse, a time varying focus is provided for the ARFI beam. This time varying focus may be used to extend the focus in depth, azimuth, and/or elevation. Less repetition may be needed to measure tissue characteristics from displacements due to the multi or continuous change in foci within a given ARFI transmit beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641